The State of TexasAppellee/s




                                Fourth Court of Appeals
                                        San Antonio, Texas
                                                March 26, 2014

                                             No. 04-14-00150-CR

                                            Antonio Garcia-VERA,
                                                  Appellant

                                                       v.

                                          THE STATE OF TEXAS,
                                                Appellee

                         From the 186th Judicial District Court, Bexar County, Texas
                                       Trial Court No. 2012CR10713
                               Honorable Maria Teresa Herr, Judge Presiding

                                                O R D E R

        Antonio Santos Garcia-Vera entered into a plea bargain with the State, pursuant to which he pleaded
nolo contendere to Reckless Injury to a Child Causing Serious Bodily Injury. The trial court imposed sentence
in accordance with the agreement and signed a certificate stating this “is a plea-bargain case, and the defendant
has NO right of appeal.” See TEX. R. APP. P. 25.2(a)(2). Garcia-Vera timely filed a notice of appeal. The
clerk’s record, which includes the trial court’s rule 25.2(a)(2) certification and a written plea bargain
agreement, has been filed. See TEX. R. APP. P. 25.2(d). This court must dismiss an appeal “if a certification
that shows the defendant has the right of appeal has not been made part of the record.” Id.

         The clerk’s record establishes the punishment assessed by the court does not exceed the punishment
recommended by the prosecutor and agreed to by the defendant. See TEX. R. APP. P. 25.2(a)(2). The record
also appears to support the trial court’s certification that Garcia-Vera does not have a right to appeal. See
Dears v. State, 154 S.W.3d 610 (Tex. Crim. App. 2005) (holding that court of appeals should review clerk’s
record to determine whether trial court’s certification is accurate).

         Garcia-Vera is hereby given notice that this appeal will be dismissed pursuant to rule 25.2(d) of the
Texas Rules of Appellate Procedure unless an amended certification showing that he has the right to appeal is
made part of the appellate record by April 16, 2014. See TEX. R. APP. P. 25.2(d); Daniels v. State, 110 S.W.3d
174 (Tex. App.—San Antonio 2003, order), disp. on merits, No. 04-03-00176-CR, 2003 WL 21508347 (July
2, 2003, pet. ref’d) (not designated for publication).

         We order all appellate deadlines suspended until further order of the court. We further order the
clerk of this court to serve copies of this order on the attorneys of record and the court reporter.


                                                            _________________________________
                                                            Luz Elena D. Chapa, Justice

        IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said court on this 26th
day of March, 2014.

                                                            ___________________________________
                                                            Keith E. Hottle
                                                            Clerk of Court